Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        January 20, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Welfare of                                    No. 54304-4-II
 B.H. and G.H.,
                                                                    (Consolidated)

                       Minor Children.                              No. 54314-1-II
 In the Matter of the Welfare of
 G.H.,                                                       UNPUBLISHED OPINION

                        A Minor Child.

       WORSWICK, J. — T.H. appeals a juvenile court’s denial of his motion to vacate a default

judgment terminating his parental rights to his two children. He argues that the juvenile court

abused its discretion and denied him due process. T.H. had failed to appear at a termination

hearing, and the juvenile court entered an order of default pending a later evidentiary hearing on

termination. T.H. became incarcerated before this termination hearing. While T.H. was still

incarcerated, the juvenile court held an evidentiary hearing and terminated T.H.’s parental rights.

T.H. later obtained legal representation and moved to vacate the default order and default

judgment, but the juvenile court denied his motion. Because the juvenile court did not abuse its

discretion in denying T.H.’s motion to vacate and because T.H.’s due process rights were not

violated, we affirm.
No. 54304-4-II
Cons. No. 54314-1-II


                                               FACTS

                                           I. BACKGROUND

          T.H. is the biological father of B.H., born in 2010, and G.H., born in 2007. In July 2017,

while B.H. and G.H. were in the physical care of their father and living in the home of their

paternal grandmother, the Department of Children, Youth, and Families placed B.H. and G.H.

into protective custody, deeming their living situation to be “completely unsafe.” Clerk’s Papers

(CP) at 90, 53. The children were later found to be dependent and were placed in foster care.

Michael Wenndorf, a social service specialist with the Department, was the assigned social

worker on the case.

          T.H. was released from incarceration in July, 2018.1 Approximately six months later, in

January 2019, the Department filed petitions to terminate T.H.’s parental rights to both B.H. and

G.H. The petitions asserted that although T.H. had been incarcerated for significant periods of

time during the dependency, such incarceration had not been a barrier to T.H.’s ability to

demonstrate that he had a “meaningful role in the child’s life during the dependency.” CP at 6.

However, T.H. had failed to maintain a meaningful role in his children’s lives despite

opportunities to do so. The petition alleged that T.H.’s deficiencies included “unresolved issues

around: substance abuse; mental health; domestic violence victimization; limited parenting skills;

lack of stability; lack of involvement with child[ren]; long-term/frequent incarceration; lack of




1
    The record is unclear as to when T.H. was placed in incarceration.



                                                   2
No. 54304-4-II
Cons. No. 54314-1-II


understanding of [children’s] needs.” CP at 5. During January, T.H. became noncompliant with

his probation, and a warrant was issued for his arrest. T.H. also incurred new criminal charges.

       In February, Wenndorf personally served T.H. with notices and summonses and petitions

for termination of his parental rights. The notices and summonses informed T.H. that a fact-

finding hearing would be held on March 22, 2019, that T.H. was required to attend the hearing,

and that his absence could result in permanent termination of his parental rights. The notices

further instructed T.H. of his parental rights in a termination proceeding, including his right to

counsel at public expense. The documents instructed T.H. to contact the Department if he

wished to have a lawyer appointed.

       Later in February, T.H. notified the Department by text message that he was in chemical

dependency treatment and “on blackout,” meaning he was unable to use electronic

communications or have visitors. CP at 66. On March 12, T.H. sent an email to the Department

stating that he was at American Behavioral Health Systems (ABHS), an inpatient treatment

facility in Chehalis. He claimed to have special permission to use e-mail communications while

at ABHS. T.H. stated that he could not attend the March 22 hearing due to being in treatment.

Wenndorf, in what was the first of many attempts to obtain verification of T.H.’s treatment at

ABHS, asked T.H. to sign a release of information for verification of participation in the

program, but no release was ever signed.

       On March 13, Wenndorf called T.H. at an arranged time, but T.H. did not answer. On

March 14, Wenndorf spoke with a program supervisor at ABHS, who advised Wenndorf they

could not confirm or deny that T.H. was in the facility. When Wenndorf explained that T.H.




                                                  3
No. 54304-4-II
Cons. No. 54314-1-II


reported being at ABHS, and had been e-mailing him, the supervisor told Wenndorf that “at no

time would a patient be allowed access to a personal cell phone for texting or emailing.” CP at

67.

       On March 20, T.H. sent Wenndorf a series of text messages stating that T.H. was leaving

treatment. T.H. further stated that he was “in the Olympic forest outside of Olympia,” and he

made comments alluding to suicide. CP at 67. However, on March 23, one day after the

scheduled termination hearing, T.H. sent another text stating, “LOL, I’m not going anywhere.”

CP at 67.

                                      II. MARCH 22 HEARING

       Neither T.H. nor the mother of B.H. and G.H. appeared in person or through counsel at

the March 22 hearing, but K.H., who is T.H.’s mother, appeared. K.H. told the court that T.H.

could not appear because he was in an inpatient treatment program in Chehalis. The Department

acknowledged that T.H. had notified Wenndorf that he was in an inpatient treatment program,

and that the Department had been unable to confirm this fact because T.H. had not signed a

release of information. Although the Department could have proceeded with a default

termination against T.H. at that time, it instead asked the court to hold T.H. in default and set a

date in the future to give T.H. “an opportunity to get in touch with Mr. Wenndorf and actually

provide releases of information to demonstrate that he is in an inpatient facility.” CP at 48.

       The juvenile court agreed, and entered a default order against T.H. The court then

scheduled a hearing for further proceedings on April 12. The court stated:




                                                  4
No. 54304-4-II
Cons. No. 54314-1-II


         [T.H.] needs to get in touch and if he wants an attorney appointed . . . he can get
         that, but then he needs to have the matter heard on the merits if he intends to contest
         it.
         ....
         . . . if he’s not, . . . formally appeared in the case, appearing meaning expressing an
         intent to contest the case exercising his right to an attorney, something like that,
         then if the State wishes and they wish to present testimony…he’s got three weeks
         to sort of get into the case if you will.

CP at 48.

         The Department said that if T.H. signed a release to “confirm his status,” they could “see

if [sic] how differently this could go forward,” implying that the Department was willing to agree

to vacate the default order upon receiving verification of T.H.’s treatment. CP at 49. After the

hearing, K.H. contacted T.H. and told him that the proceedings had been held over to April 12.2

         On March 23, T.H. sent text messages to Wenndorf inquiring about a guardianship plan

and asking if his children could live with K.H. Wenndorf advised T.H. to make an appointment

to meet in person or speak on the phone.

         On March 28, T.H. sent text messages to Wenndorf telling him that T.H.’s dependency

attorney was “dropping him” and asked if that means everything can “start over.” CP at 67.

Wenndorf advised T.H. in a reply text message that they should meet or speak over the phone,

but T.H. declined.

         On April 5, T.H. texted Wenndorf that he did not know who his attorney was, and asked

about his children. Wenndorf responded that they should meet or speak over the phone, but T.H.




2
    The hearing was later continued to April 19.


                                                   5
No. 54304-4-II
Cons. No. 54314-1-II


declined. On April 7, T.H. texted Wenndorf to call him the next day. Wenndorf called the next

day but there was no answer.

       On April 9, almost four weeks after the default order was entered, T.H. was arrested on

the outstanding warrant issued in January. On April 10, K.H. called Wenndorf and told him that

T.H. was in custody at the Clark County Jail and that T.H. would not be able to be present at the

upcoming proceedings.

                                      III. APRIL 19 HEARING

       On April 19, the juvenile court held an evidentiary hearing regarding the termination of

T.H.’s parental rights. At the time, T.H. was incarcerated in Clark County Jail. Wenndorf

testified about his contact with T.H. throughout the dependency process. Although K.H. had told

Wenndorf that T.H. was in custody, Wenndorf testified only about T.H.’s prior incarceration,

stating that T.H. had been released from custody in February. When asked about contact with

T.H., Wenndorf testified:

       I have been involved with this case since November. [T.H.] has been in consistent
       contact with the Department, um, he was in custody up until July of 2018. He was
       in contact with the Department while he was in custody and then he was released
       from custody [inaudible, court shuffles papers] February of this year and then in
       February of this year [T.H.’s] contact with the Department has become very
       inconsistent and intermittent. . . .

CP at 54.

       Wenndorf testified that the Department offered services to T.H., and also testified

regarding the incarcerated parent factors. Wenndorf described T.H.’s parental deficiencies,

including his chronic substance abuse, his involvement with criminal activity, and his inability to

maintain a positive, healthy relationship with the children. Wenndorf said that the Department



                                                 6
No. 54304-4-II
Cons. No. 54314-1-II


had offered services to T.H. for substance abuse, mental health, parenting skills training,

visitation, transportation, and housing, but that T.H.’s contact with the Department was

inconsistent and intermittent, and that T.H. stopped complying with services altogether in

February. Wenndorf did not notify the juvenile court that T.H. was currently incarcerated.

       The juvenile court found that the Department had proven the statutory termination factors

by clear, cogent, and convincing evidence and entered default judgments terminating T.H.’s

parental rights to B.H. and G.H.

                                      IV. POST TERMINATION

       On April 23, T.H. called Wenndorf from the Clark County Jail. During the call, T.H.

explained to Wenndorf that he was incarcerated. T.H. asked Wenndorf how he could start the

appeal process due to not being able to be present in court. Wenndorf told T.H. that he would

“look into it [and] get back to [him].” CP at 80.

       On May 17, T.H. was transported from the Clark County Jail to the Washington

Corrections Center in Shelton, Washington. Wenndorf and T.H. met there and T.H. raised the

possibility of an open adoption or a guardianship, but Wenndorf told T.H. that that possibility

was foreclosed because of the default termination judgment. Wenndorf told T.H. that he could

not provide him legal advice, but if we wanted to make an appeal, that “[he] would need to

hurry.” CP at 81. T.H. did not file a notice of appeal of either the default order, or the default

termination judgments. T.H. was assigned counsel in July.




                                                    7
No. 54304-4-II
Cons. No. 54314-1-II


                                     V. MOTION TO VACATE

       In September, T.H., through assigned counsel, filed and noted a motion to vacate the

default judgments terminating his parental rights under CR 55(c)(1), and CR 60(b)(1), and

60(b)(3). T.H. did not specifically differentiate between the default entered on March 22 and the

default termination order entered on April 19.

       In support of his motion, T.H. submitted his and K.H.’s declarations. In T.H.’s

declaration, he acknowledged that “[s]ome stuff is hard to remember due to my drug use.” CP at

81. However, he stated that he was in ABHS “[d]etox” in Chehalis, Washington, from March 22

until March 30 or 31. CP at 78. He stated that he left ABHS and went home “around the first

week of April,” after he discovered that he had no medical insurance to continue treatment. CP

at 78. He stated that he had planned on being at court for the termination hearing and was going

to turn himself in on his warrant after the court date. He explained that he was arrested two days

before the termination hearing, and while he was in jail, he made numerous attempts to reach

Wenndorf, his dependency attorney who withdrew before the first termination trial date, and

Department staff. K.H.’s declaration stated that on April 10, she called Wenndorf and reported

to him that T.H. was in the Clark County Jail, and would be unable to be present at the

termination hearing, but Wenndorf told her it was “too late.” CP at 97.

       Despite the default order and judgment, the Department expressed a willingness to

request the termination judgment be vacated provided that T.H. produced records of his

treatment on March 22. T.H. renoted his motion to vacate for December 6 without providing

documentation of his treatment. Instead, he argued that the court should vacate the judgment




                                                 8
No. 54304-4-II
Cons. No. 54314-1-II


under the White factors.3 For his evidence of a defense, T.H. claimed that “the facts as to his

success or failure in drug treatment were and are developing.” CP at 61. He also argued that his

custody status constituted inadvertence. He also argued that he was denied his procedural due

process rights to appear and defend because the Department proceeded with the termination

hearing without informing the juvenile court that he was incarcerated.

         The Department argued that because the juvenile court had entered an order of default

after T.H. failed to appear at the March 22 hearing despite proper service, there was no violation

of due process regarding the termination hearing on April 19. The Department also notified the

court that T.H. had said that he was out of treatment prior to the March 22 hearing, and it could

not independently verify that T.H. was in treatment during the March 22 hearing.

         The juvenile court denied T.H.’s motion to vacate. The court explained that on March 22

it had issued only a default order in an “abundance of fairness,” but based on the record before it,

the court was not persuaded that vacating the default termination judgment was appropriate.

Report of Proceedings (Dec. 19, 2019) at 14 (Motion). The order denying T.H.’s motion, states,

“[T]he court having considered argument from parties finds no procedural due process violation

[and] no basis for vacating default termination therefore denies Father’s motion for vacating

default termination.” CP at 98.

         T.H. appeals the order denying his motion to vacate the default order and the default

termination judgment.




3
    White v. Holm, 73 Wn.2d 348, 438 P.2d 581 (1968).



                                                 9
No. 54304-4-II
Cons. No. 54314-1-II


                                            ANALYSIS

                                       I. SCOPE OF REVIEW

       As an initial matter, T.H.’s notice of appeal cites only the juvenile court order denying his

motion to vacate. However, he also seeks direct review of the default order and order

terminating his parental rights. He cites to RAP 2.4(b) to argue that his appeal includes a review

of all orders and judgments that prejudicially affect the final judgment. He argues, in the

alternative, that we should enlarge the time for him to file a notice of appeal of the termination

orders because his incarceration and lack of representation constituted “extraordinary

circumstances” under RAP 18.8(b). Br. of Appellant at 9. We hold that RAP 2.4 (b) does not

allow for review of the underlying orders, and we deny T.H.’s request to enlarge his time to file a

notice of appeal. Consequently, we review only the order denying the motion to vacate the

default orders.

A.     RAP 2.4(b) Does Not Allow Review of Underlying Orders

       RAP 5.2(a) generally requires an appellant to file a notice of appeal within 30 days of

entry of the decision for review. However, an appellate court may extend that time in some

circumstances. RAP 18.8(b). And RAP 2.4(b) allows exceptions to the general rule that

appellate courts review only the orders designated in the notice of appeal. RAP 2.4(b) states in

relevant part:

       The appellate court will review a trial court order or ruling not designated in the
       notice, including an appealable order, if (1) the order or ruling prejudicially affects
       the decision designated in the notice, and (2) the order is entered, or the ruling is
       made, before the appellate court accepts review.




                                                 10
No. 54304-4-II
Cons. No. 54314-1-II


       However, “[a]n appeal from the denial of a CR 60(b) motion is not a substitute for an

appeal, and is limited to the propriety of the denial [of the CR 60(b) motion], not the impropriety

of the underlying judgment.” In re Dependency of J.M.R., 160 Wn. App. 929, 938 n.4, 249 P.3d

193 (2011) (citing Bjurstrom v. Campbell, 27 Wn. App. 449, 450-51, 618 P.2d 533 (1980)).

       Here, RAP 2.4(b)(1) does not enlarge the time to appeal from that judgment. T.H. did

not file an appeal of either the default order or the order terminating his parental rights. To

challenge the underlying order of default and default judgment terminating his parental rights,

T.H. was required to file a timely appeal, which he did not do. Thus, his argument that his

appeal includes a review of the underlying orders fails.

B.     No Extension of Time for Appeal

       Under RAP 18.8 (b), we may extend time to file an appeal in “extraordinary

circumstances” and to “prevent a gross miscarriage of justice.” This test is applied rigorously to

protect the finality of decisions. State v. Moon, 130 Wn. App. 256, 260, 122 P.3d 192 (2005);

Beckman v. Dep’t of Soc. & Health Servs., 102 Wn. App. 687, 693, 11 P.3d 313 (2000). There

are few instances in which we have found this test was satisfied. Moon, 130 Wn. App. at 260.

The burden to provide sufficient excuse for his failure to file a timely notice of appeal and to

demonstrate sound reasons to overcome the judicial preference for finality is on the appellant.

Moon, 130 Wn. App. at 260. Negligence, or lack of reasonable diligence, does not amount to

extraordinary circumstances. Beckman, 102 Wn. App. at 695.

       For example, in Scannell v. State, our Supreme Court held that the petitioner’s confusion

over a recent change in the appellate rules, his reasonable diligence in carefully following the




                                                 11
No. 54304-4-II
Cons. No. 54314-1-II


prior rules, and his good faith attempt to timely file his notice of appeal warranted leniency. 128

Wn.2d 829, 834-35, 912 P.2d 489 (1996). And extraordinary circumstances include instances

where the filing, despite reasonable diligence, was defective due to excusable error or

circumstances beyond the party’s control. Shumway v. Payne, 136 Wn.2d 383, 394-97, 964 P.2d

349 (1998).

       Here, T.H. has filed neither a notice of appeal concerning the default order and the

default judgment, nor a motion to extend the time to file such an appeal. Moreover, T.H. does

not claim that despite reasonable diligence, he suffered confusion about the method of seeking

review, committed excusable error in interpreting the rules, or that he made an excusable

mistake. He does not claim that he attempted in good faith to secure review. Instead, he argues

only that his incarceration “prevented [him] from appealing the termination orders” because he

was incarcerated and was not represented by counsel. Br. of Appellant at 9. This argument is

supported only by T.H.’s statement that also concedes that “some stuff is hard to remember due

to my drug use.” CP at 81. We note that T.H.’s arrest warrant was issued for his noncompliance

with probation and that T.H. was charged with new crimes. T.H. was arrested based on his own

actions, and we disagree that his incarceration alone constitutes extraordinary circumstances.

       Moreover, the record on appeal offers little in the way of T.H.’s reasonable diligence in

filing an appeal or whether filing an appeal was beyond his control because he was incarcerated.

T.H.’s declaration is the sole source of the facts supporting his request. T.H. states that he

contacted Wenndorf on the phone on April 23 and told him that he wanted to start an appeal.

According to T.H., Wenndorf told T.H. that he would look into the appeal process and get back




                                                 12
No. 54304-4-II
Cons. No. 54314-1-II


to him. There are no other details of this phone conversation in the record, which does not

appear in Wenndorf’s progress report to the juvenile court. T.H. says that he and Wenndorf

communicated again about the appeal when Wenndorf met with T.H. in prison just two days

before the time to appeal expired. T.H. says that he asked Wenndorf about filing an appeal, and

Wenndorf responded that he could not give T.H. legal advice but that T.H. “would need to

hurry.” CP at 44.

       Although T.H.’s declaration shows T.H. expressed an interest to Wenndorf in filing an

appeal, those communications do not constitute reasonable diligence. Wenndorf, who was not

T.H.’s counsel, disclaimed offering any legal advice, but even counsel’s failure to exercise

reasonable diligence on a client’s behalf does not normally amount to extraordinary

circumstances sufficient to justify an extension. Beckman, 102 Wn. App. at 695.

       Additionally, T.H. has failed to demonstrate a gross miscarriage of justice. As described

more fully below, T.H.’s failure to appear at the March 22nd hearing was never explained to the

juvenile court’s satisfaction. Our record on appeal shows that T.H. never provided corroborating

evidence that he was in treatment during any critical period, despite the Department’s best efforts

to substantiate his conflicting claims. And although T.H. failed to appear at the termination

hearing, the State proved all the required statutory factors, including that T.H. had failed to

maintain a meaningful role in the children’s lives, and that he had not remedied any of his

parental deficiencies that included substance abuse, mental health issues, domestic violence

victimization, lack of stability, limited parenting skills, lack of understanding his children’s

needs, and long-term and frequent incarceration. We deny T.H.’s request for an extension to




                                                 13
No. 54304-4-II
Cons. No. 54314-1-II


appeal under RAP 18.8. Accordingly, we do not consider the direct challenge of the order of

default or the default termination order, but review only the juvenile court’s denial of the motion

to vacate the order of default and the default judgment termination.4

                                      II. MOTION TO VACATE

       T.H. argues that the juvenile court abused its discretion in denying his motion to vacate

because the court applied the wrong legal standard and because the enforcement of the default

termination judgment would be inequitable. We disagree.

A.     Legal Principles

       The Superior Court Civil Rules provide one standard for setting aside orders of default

and another standard for setting aside default judgments. CR 55(c)(1); CR 60(b). We review a

trial court’s ruling on a motion to set aside either a default order or a default judgment for an

abuse of discretion. Estate of Stevens, 94 Wn. App. 20, 29, 971 P.2d 58 (1999). A trial court

abuses its discretion “when its decision is manifestly unreasonable, based on untenable grounds,

or made for untenable reasons.” Fowler v. Johnson, 167 Wn. App. 596, 604, 273 P.3d 1042

(2012). “A proceeding to vacate a default judgment is equitable in character and relief is to be

afforded in accordance with equitable principles.” Griggs v. Averbeck Realty, Inc., 92 Wn.2d

576, 581, 599 P.2d 1289 (1978).

       Our analysis for setting aside a default judgment, as discussed in White v. Holm, 73

Wn.2d 348, 352, 438 P.2d 581 (1968), is well established:




4
 Because we do not directly review the default termination judgment, we do not consider T.H.’s
argument that the juvenile court did not adequately consider the termination factors.


                                                 14
No. 54304-4-II
Cons. No. 54314-1-II


       A party moving to vacate a default judgment must be prepared to show (1) that
       there is substantial evidence supporting a prima facie defense; (2) that the failure to
       timely appear and answer was due to mistake, inadvertence, surprise, or excusable
       neglect; (3) that the defendant acted with due diligence after notice of the default
       judgment; and (4) that the plaintiff will not suffer a substantial hardship if the
       default judgment is vacated.

Little v. King, 160 Wn.2d 696, 703-04, 161 P.3d 345 (2007); see also VanderStoep v. Guthrie,

200 Wn. App. 507, 517, 402 P.3d 883 (2017).

       However, the test for setting aside a default order is less clear than that of a default

judgment. The general rule is that “[t]o establish good cause under CR 55, a party may

demonstrate excusable neglect and due diligence.” Estate of Stevens, 94 Wn. App. at 30.

Excusable neglect, though not always required, often will be a key factor for a trial court’s

determination that good cause exists to vacate a default order under CR 55(c)(1). Sellers v.

Longview Orthopedic Associates, PLLC, 11 Wn. App. 2d 515, 525, 455 P.3d 166 (2019), review

denied 195 Wn.2d 1017 (2020).

       “CR 55 governs entry of default and entry of default judgment. Under the forerunner of

CR 55, once a defendant has been properly adjudged to be in default, the defendant ‘cannot

contest the subsequent proceedings and is not entitled to further notice thereof.’” C. Rhyne &

Associates v. Swanson, 41 Wn. App. 323, 325-26, 704 P.2d 164 (1985) (citation omitted)

(quoting Pedersen v. Klinkert, 56 Wn.2d 313, 320, 352 P.2d 1025 (1960)).

       We also recognize that children have a right to establish a “strong, stable, safe, and

permanent home in a timely manner,” and this right “‘cannot be put on hold interminably

because a parent is absent from the courtroom.’” In re Dependency of A.G., 93 Wn. App. 268,

279-80, 968 P.2d 424 (1998) (quoting In re Dependency of C.R.B., 62 Wn. App. 608, 616, 814



                                                 15
No. 54304-4-II
Cons. No. 54314-1-II


P.2d 1197 (1991)). “The State has an interest in protecting the rights of children, which includes

a speedy resolution of termination proceedings.” In re Welfare of S.I., 184 Wn. App. 531, 541,

337 P.3d 1114 (2014).

       We review alleged violations of due process de novo. In re Welfare of D.E., 196 Wn.2d

92, 102, 469 P.3d 1163 (2020). Due process in the termination of parental rights context requires

that parents have notice, an opportunity to be heard and defend, and the right to be represented

by counsel. In re Welfare of L.R., 180 Wn. App. 717, 723, 324 P.3d 737 (2014). Washington

parents have a right to be represented at a termination hearing at public expense. In re Welfare

of Luscier, 84 Wn.2d 135, 139, 524 P.2d 906 (1974), overruled on other grounds by Lassiter v.

Dep’t of Social Services, 452 U.S. 18, 32-34, 101 S. Ct. 2153, 68 L. Ed. 640 (1981); RCW

13.34.090(1).5

       1. March 22 Hearing—Default Order

       As an initial matter, we note that neither party clearly distinguishes the differing

considerations we must give to the March 22 default order and the April 19 default termination

judgment. The default order at the March 22 hearing determined that T.H. was in default for a

failure to appear, having been timely and adequately served with process. After entering the

default order, the juvenile court then set another hearing date to consider termination of T.H.’s

parental rights. It then entered a default termination judgment on April 19.



5
  RCW 13.34.090(1) provides: “Any party has a right to be represented by an attorney in all
proceedings [for dependency and termination], to introduce evidence, to be heard in his or her
own behalf, to examine witnesses, to receive a decision based solely on the evidence adduced at
the hearing, and to an unbiased fact finder.”



                                                16
No. 54304-4-II
Cons. No. 54314-1-II


       T.H.’s appeal focuses on the default termination judgment and the juvenile court’s refusal

to vacate that judgment. T.H. does not argue that the March 22 default order violated his due

process. Conversely, the Department appears to focus its arguments on the default order.

       T.H.’s motion to vacate sought relief under CR 55 and CR 60. As explained above, the

requirements for setting aside a default order and a default judgment are not entirely the same,

but they both contain two overlapping elements: excusable neglect and due diligence. Regarding

the March 22 order, the record provides reasonable grounds for the juvenile court to find that

T.H. did not act with excusable neglect and due diligence. In his declaration, T.H. states that he

was in treatment on March 22, but this assertion was never corroborated, despite several efforts

on the part of the Department to do so. Moreover, when Wenndorf tried to verify T.H.’s

whereabouts, he was told by a supervisor at ABHS that “at no time would a patient be allowed

access to a personal cell phone for texting or emailing.” CP at 67. Without corroboration, and

with the information Wenndorf provided to the court, it was not manifestly unreasonable for the

juvenile court to disbelieve T.H.’s statements, and to deem his absence inexcusable.

       T.H. also fails to show due diligence. It took T.H. several months before he filed a

motion to vacate the orders, and even then, he failed to provide any corroborating evidence that

he was at inpatient treatment. After his entry of default but before he was arrested, T.H. did not

contact the Department to get an attorney. The record is devoid of a showing of sufficient due

diligence to allow for the March 22 order to be vacated. Thus, we hold that the juvenile court

did not abuse its discretion when it denied T.H.’s motion to vacate the March 22 order of default.




                                                17
No. 54304-4-II
Cons. No. 54314-1-II


       2. April 19 Hearing—Default Termination Judgment

       T.H. argues that the juvenile court abused its discretion in denying his motion to vacate

because the court applied the wrong legal standard, and because the default termination judgment

was inequitable. We disagree.

       a. Correct Legal Standard Utilized

       T.H. argues that the juvenile court applied the wrong legal standard when it denied his

motion to vacate, which amounts to an abuse of discretion. Specifically, T.H. argues that the

juvenile court abused its discretion by failing to consider the White factors in ruling on his

motion. We disagree.

       A decision is based on untenable grounds or made for untenable reasons if it was reached

by applying an incorrect legal standard. State v. Rohrich, 149 Wn.2d 647, 654, 71 P.3d 638

(2003). As mentioned above, a trial court must apply the criteria from White when it decides a

motion to vacate default judgment. White, 73 Wn.2d at 352.

       Here, when reviewing both the report of the proceedings and the language of the order

denying the motion to vacate, it appears that the juvenile court did apply the White factors. In

T.H.’s motion, he cited to White, listed the factors, and argued that he met the White factors. In

making its decision, the juvenile court based its decision on the record before it, and stated that it

was not persuaded that vacating the default termination was appropriate. The order denying

T.H.’s motion states, “[T]he court having considered argument from parties finds no procedural

due process violation and no basis for vacating default termination therefore denies father’s

motion for vacating default termination.” CP at 98.




                                                 18
No. 54304-4-II
Cons. No. 54314-1-II


       Although the juvenile court did not consider each White factor on the record, we are not

convinced that the court applied an incorrect legal standard. Thus T.H.’s argument that the

juvenile court abused its discretion for failing to consider the White factors fails.

       b. T.H. Cannot Meet the White Factors

       T.H. argues that he met the White factors in this case, thus, the juvenile court abused its

discretion. We disagree.

       A movant seeking to vacate a judgment must support their motion by affidavit. CR

60(e)(1). The affidavit must set forth a concise statement of the facts or errors upon which the

motion is based, including the facts constituting a defense to the action or proceeding. CR

60(e)(1). We consider the evidence and all reasonable inferences drawn therefrom in a light

most favorable to the movant. Pfaff v. State Farm Mutual Auto. Ins. Co., 103 Wn. App. 829,

835, 14 P.3d 837 (2000).

       When the Department establishes the statutory elements of RCW 13.34.180(1)(a)-(f) by

clear, cogent, and convincing evidence, then a trial court may terminate parental rights. In re

Parental Rights to K.M.M., 186 Wn.2d 466, 478, 379 P.3d 75 (2016); RCW 13.34.190(1)(a)(i).

Those elements are:

               (a) That the child has been found to be a dependent child;
               (b) That the court has entered a dispositional order pursuant to RCW
       13.34.130;
               (c) That the child has been removed or will, at the time of the hearing, have
       been removed from the custody of the parent for a period of at least six months
       pursuant to a finding of dependency;
               (d) That the services ordered under RCW 13.34.136 have been expressly
       and understandably offered or provided and all necessary services, reasonably
       available, capable of correcting the parental deficiencies within the foreseeable
       future have been expressly and understandably offered or provided;



                                                  19
No. 54304-4-II
Cons. No. 54314-1-II


               (e) That there is little likelihood that conditions will be remedied so that the
       child can be returned to the parent in the near future . . . ; and
               (f) That continuation of the parent and child relationship clearly diminishes
       the child’s prospects for early integration into a stable and permanent home.

RCW 13.34.180(1).

       Here, the State provided evidence to support all the statutory elements to terminate T.H.’s

parental rights. And T.H. failed to present sufficient evidence of a defense. T.H.’s only claim

regarding his defense, was “the facts as to his success or failure in drug treatment were and are

developing.” CP at 61. Not only is this a failure of proof that he has remediated a parental

deficiency, substance abuse was only one of several parental deficiencies raised by the

Department. T.H. failed to present a defense.

       Turning to excusable neglect, T.H. argues that he was in treatment when he missed the

March 22 hearing, and incarcerated during the April 19 hearing. Although we consider the

evidence and all reasonable inferences drawn therefrom in a light most favorable to T.H., we

note that the Department gave T.H. multiple opportunities to corroborate this evidence, which he

failed or refused to do. Even after he first noted his motion to vacate, the Department offered to

recommend that the order be vacated upon T.H. corroborating his bald statement that he was in

treatment. And although the juvenile court set the hearing over for three months, TH still failed

to provide this proof. He repeatedly failed to give the court or the Department credible proof that

he was in treatment on March 22nd.

       Considering hardship to the parties, we recognize a parent’s constitutional rights to parent

their children. However, there also exists “a strong interest not only in establishing a stable and

permanent home for the child, but also in doing so as soon as possible.” In re Dependency of



                                                 20
No. 54304-4-II
Cons. No. 54314-1-II


C.R.B., 62 Wn. App. at 615. The State has an interest in a speedy resolution of termination

proceedings, which protects the interests of the children. In re Dependency of M.S., 98 Wn. App.

91, 95, 988 P.2d 488 (1999). A delay in termination proceedings would only have resulted in

further delay in B.H. and G.H. finding a stable and permanent home.

       Even assuming T.H.’s declaration shows due diligence, this factor alone would not

warrant reversal. A consideration of all the White factors convinces us that the juvenile court did

not abuse its discretion when it denied T.H.’s motion to vacate the default order and the default

termination judgment.

       c. Due Process Not Violated

       T.H. argues that the juvenile court abused its discretion in denying his motion to vacate

the default termination judgment because the Department and juvenile court violated his due

process rights rendering enforcement of the default termination inequitable. T.H.’s brief focuses

on the April 19 hearing and argues that T.H.’s due process rights were violated when he was not

given an opportunity to appear and defend despite his efforts. T.H. also argues that it is

significant that the Department knew he was incarcerated, but omitted this fact in testimony

before the tribunal. The Department argues that T.H. was afforded sufficient procedural due

process rights of notice and opportunity to be heard, and that because T.H. failed to appear at the

March 22 hearing when a default order was entered, he was not entitled to contest the subsequent

proceedings or be present at the April 19 hearing. We agree with the Department.




                                                21
No. 54304-4-II
Cons. No. 54314-1-II


        Parents are entitled to procedural due process protections of notice and opportunity for a

hearing appropriate to the nature of the case. In re Dependency of C.R.B., 62 Wn. App. at 614.

We balance three factors when examining the adequacy of process: “(1) the private interest at

stake, (2) the risk that the procedure used will result in error, and (3) the State’s interest in

retaining the procedure used and the fiscal or administrative burden if additional safeguards were

provided.” In re Welfare of S.I., 184 Wn. App. 531, 541, 337 P.3d 1114, 1117-18 (2014).

        Viewing the private interest at stake, the parent, child, and the State’s interest compete in

a termination proceeding. A parent has a protected interest in the care and custody of his child;

children have a right to establish a safe, stable and permanent home in a timely manner; and the

state has an interest in protecting the rights of the children. Id at 541-43. We balance such that

the rights and safety of the child should prevail over the legal rights of the parent. RCW

13.34.020.6

        Considering the risk that the procedure used will result in error, we note that the State is

not precluded from obtaining a termination judgment by default when a parent fails to respond to

a notice and summons. C.R.B., 62 Wn. App. at 616. The juvenile court here held a meaningful

hearing on the merits of the case, which satisfies due process. Id. The procedure used decreased

the risk of error by ensuring that the juvenile court’s decision was based on the merits of the case

while balancing the rights of the parent, child, and the State. See In re Dependency of E.P., 136




6
 RCW 13.34.020 provides that “the family unit should remain intact unless a child’s right to
conditions of basic nurture, health, or safety is jeopardized. When the rights of basic nurture,
physical and mental health, and safety of the child and the legal rights of the parents are in
conflict, the rights and safety of the child should prevail.”


                                                   22
No. 54304-4-II
Cons. No. 54314-1-II


Wn. App. 401, 407, 149 P.3d 440 (2006). This procedure minimized the risk that T.H.’s rights

were terminated in error.

       Considering the State’s interest in retaining the procedure used and the fiscal or

administrative burden if additional safeguards were provided, we note that RCW 13.34.180

requires the State to prove a multitude of elements including offering T.H. reasonable and

necessary services that would lead to his reunification with his children. RCW 13.34.180(1)(a)-

(f). The Department proved every element.

       T.H. argued below that his due process rights were violated because the Department did

not notify the court that T.H. was in custody, and that it was the local practice of the juvenile

court to appoint counsel for all parents in custody and to continue the hearing to allow the parent

to participate. But by the time T.H. was taken into custody, a default order had already been

entered. And once a defendant had been adjudged to be in default, he “‘cannot contest the

subsequent proceedings.’” Swanson, 41 Wn. App. at 325-26 (quoting Pedersen, 56 Wn.2d at

320.

       T.H.’s argument that his due process rights were not violated fails.

                                         III. CONCLUSION

       In conclusion, we do not directly review the order of default or the default termination

order. We hold that the juvenile court did not abuse its discretion when it denied T.H.’s motion

to vacate these orders. Moreover, T.H’s due process rights were not violated.




                                                 23
No. 54304-4-II
Cons. No. 54314-1-II


       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                                   Worswick, P.J.
 We concur:



 Melnick, J.P.T.




 Cruser, J.




                                               24